DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 26-48 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/01/2021, with respect to the rejection(s) of claims 26-48, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Double Patenting Rejection
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02QX1) - 706.02(f)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the copending application 16/791,959. The amended claims of the 15/884,294 are drawn to methods/systems for providing an intelligent personal assistant service upon a determined request from an audio stream between a first party and a second party during a voice communication and provided a result of the determined request using separate one-or two way communications between the intelligent personal assistant service and at least one of the first or second party. A direct claim comparison shows the same and overlapping subject matter of the claims, as written. 

Claim 
15/884,294
Claim 
16/791,959
26
A computing service for providing a server based intelligent personal assistant service comprising: 
1
A cloud computing service for providing an intelligent personal assistant service, the cloud computing service, comprising:
26
a VoIP service configured to:
 
 
 
 
 
 
26
receive a VoIP audio stream based on a call between a first party and a second party;
1
operate in a monitoring state to actively monitor a voice call between a called party and a calling party for a first predetermined action; receive an audio stream based on communications between the called party and calling party; 
26
detect a predetermined wake word from the VoIP audio stream during the call;
1
identify the first predetermined action from the audio stream; 
26
access a server based intelligent personal assistant service over the Internet using a query while the call is ongoing, the query including a portion of the VoIP audio stream;
 
 
26
receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query;
 
 
26
providing the result to at least one of the first or second party using a connection that provides one-or two-way communications, the connection being established by the server based intelligent personal assistant service; and the computing service, comprising: 
1
provide the result to the one of the called party or the calling party; 
26
at least compute and storage capabilities to service at least one party, wherein the compute and storage capabilities are configured to provide the server based intelligent personal assistant service to the first and second party, the server based intelligent personal assistant service being configured to:
1
at least compute and storage capabilities to service at least one cloud resource customer, wherein the compute and storage capabilities are configured to provide an intelligent personal assistant service to the at least one cloud resource customer, the intelligent personal assistant service being configured to:
26
receive the query over the Internet from the VoIP service the query including a portion of the VoIP audio stream;
 
 
26
establish the connection with at least one of the first or the second party, the connection being separate from the call maintained between the first party and the second party
 
establish a connection to provide one-or two-way communications with one of the called party or the calling party in response to the first predetermined action; 
26
determine a request for the server based intelligent personal assistant service from the query; and
 
determine a request for the intelligent personal assistant service in the one-or two-way communications, 
26
generate and provide a result by the server based intelligent personal assistant service, the result being responsive to the request.
1
generate a result by the intelligent personal assistant service, the result being responsive to the request; 
26
 
1
provide the result to the one of the called party or the calling party; 
26
 
1
receive a second predetermined action from the one of the called party or the calling party; and terminate the connection to return the intelligent personal assistant service to the monitoring state of the voice call based on the second predetermined action


However, the computing service in the copending application 16/791,959 does not perform the limitations of “a VoIP service configured to: access a server based intelligent personal assistant service over the Internet using a query while the call is ongoing, the query including a portion of the VoIP audio stream; receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query; receive the query over the Internet from the VoIP service the query including a portion of the VoIP audio stream; determine a request for the server based  intelligent personal assistant service from the query.”

However, it has been known in the art of intelligent personal assistant, Typrin and Piersol disclose a VoIP service (Typrin: [0008], [0018]-[0019], [0021], and FIG. 1-4: the first user may utilize her device to place a telephone call or other voice communication to the device of the second user. This communication may be initiated via a public switched telephone network (PSTN), a cellular network, a voice-over-internet-protocol (VOIP) network, or the like) configured to: access a server based intelligent personal assistant service (Piersol: Abstract, FIG. 1 the servers 120 and FIG. 6) over the Internet (Piersol: FIG. 1 the network 199: Network 199 may include a local or private network or may include a wide network such as the internet. For example, a speech controlled device 110a, a tablet computer 110b, a smart phone 110c, a refrigerator 110d, networked camera(s) 812/110e (which may also include one or more microphones), networked microphone(s) 308/110f (or networked microphone array(s), not illustrated) may be connected to the network 199 through a wireless service provider, over a WiFi or cellular network connection or the like. Other devices are included as network-connected support devices, such as laptop computer 120a, desktop computer 120b, and a server 120c) using a query (Piersol: Abstract, column 2 lines 1-50, column 4 lines 58-column 5 lines21, and FIG. 1-2: a local device may be configured to only activate upon a user speaking a particular waking command to wake the local device so the user may speak a further command) while the call is ongoing (Typrin: [0020], [0023], and FIG. 1 the network 106: the remote computing resources 108 may be implemented as one or more servers 112(1), 112(2), . . . , 112(P) and may, in some instances, form a portion of a network-accessible computing platform implemented as a computing infrastructure of processors, storage, software, data access, and so forth that is maintained and accessible via a network such as the Internet), the query including a portion of the VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication); receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query (Piersol: Abstract, column 10 lines 14-34, column 23 lines 32-37, and FIG. 1: The output from the NLU processing (which may include tagged text, commands, etc.) may then be sent to a command processor 290, which may be located on a same or separate server 120 as part of system 100. The destination command processor 290 may be determined based on the NLU output. For example, if the NLU output includes a command to play music, the destination command processor 290 may be a music playing application, such as one located on audio device 110 or in a music playing appliance, configured to execute a music playing command. The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data)); receive the query over the Internet from the VoIP service (Piersol: Abstract, column 3 lines 46 - column 4 lines 27, FIG. 1-2, and FIG. 6: the system determines the most recent utterance change location prior to the wakeword and sends the audio from that location to the end of the command utterance to a server for further speech processing)  the query including a portion of the VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4); determine a request for the server based  intelligent personal assistant service from the query (Piersol: Abstract, column 3 lines 19-41, column 3 lines 47 – column 4 lines 34, column 5 lines 1-48, column 8 lines 12-39, FIG. 1-2, and FIG. 6: The server may perform speech processing on the utterance audio data (for example, as the audio data is being received by the server). The server may then send to the device 110 command data representing the spoken command that was included in the utterance. The device 110 may receive (170) the command data and may execute (172) the command, for example playing music, etc.).
Therefore, in view of teachings by the copending application 16/791,959, Typrin, and Piersol, it would have been obvious to implement in the in-call virtual assistant of 16/791,959 to include the limitations of a VoIP service configured to: access a server based intelligent personal assistant service over the Internet using a query while the call is ongoing, the query including a portion of the VoIP audio stream; receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query; receive the query over the Internet from the VoIP service the query including a portion of the VoIP audio stream; determine a request for the server based  intelligent personal assistant service from the query, as suggested by Typrin and Piersol. The motivation for this is to implement a known alternative method for allowing users to control the intelligent virtual assistant. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mokady et al., US 10,887,764 B1, discloses audio verification.
Hanes, US 10,854,199 B2, discloses communications with trigger phrases.
Bulpin, US 2019/0221209 A1, discloses in-band voice assistant/concierge for controlling online meetings.
Dory et al., US 2019/0155566 A1, discloses identification of preferred communication devices.
Prasad et al., US 9,697,828 B1, discloses keyword detection modelling using contextual and environment information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684